Case: 2:20-cv-05917-ALM-CMV Doc #: 1-1 Filed: 11/16/20 Page: 1 of 7 PAGEID #: 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

“Hn AL

(ENTER ABOVE THE NAME OF THE PLAINTIFF IN THIS ACTION)

IF THE PLAINTIFF IS A PRISONER: PRISONER #

a
Vs. di ou :

Leonor went: ‘et al, me

(EN R ‘ABOVE THE NAME OF THE DEFENDANT IN THIS ACTION) ou

    

IF THERE ARE ADDITIONAL DEFENDANTS PLEASE LIST THEM:

 

 

 

 

COMPLAINT
I. PARTIES TO THE ACTION:

PLAINTIFF: PLACE YOUR NAME AND ADDRESS ON THE LINES BELOW, THE
ADDRESS YOU GIVE MUST BE THE ADDRESS THAT THE COURT MAY
CONTACT YOU AND MAIL DOCUMENTS TO YOU. A TELEPHONE
NUMBER IS REQUIRED.

NAME - FULL NAME PLEASE - P

GOS Naneu Ong...

ADDRESS: STREET, CITY, STATE AND ZIP CODE

Tonesy ie ok N3a‘T0|
Dad~ JOa- HAS

TELEPHONE NUMBER

IF THERE ARE ADDITIONAL PLAINTIFFS IN THIS SUIT, A SEPARATE PIECE OF PAPER
SHOULD BE ATTACHED IMMEDIATELY BEHIND THIS PAGE WITH THEIR FULL NAMES,
ADDRESSES AND TELEPHONE NUMBERS. IF NO ADDITIONAL PLAINTIFFS EXIST CONTINUE
WITH THIS FORM.

PAGE 2 AND 3 OF THIS FORM DEAL ONLY WITH A PLAINTIFF THAT IS INCARCERATED
AT THE TIME OF FILING THIS COMPLAINT.
Case: 2:20-cv-05917-ALM-CMV Doc #: 1-1 Filed: 11/16/20 Page: 2 of 7 PAGEID #: 5

IF YOU ARE A PRISONER FILING A CIVIL SUIT THE FOLLOWING INFORMATION IS
REQUIRED:

PREVIOUS LAWSUITS:

A. HAVE YOU BEGUN OTHER LAWSUITS IN STATE OR FEDERAL COURT DEALING
WITH THE SAME FACTS INVOLVED IN THIS ACTION OR OTHERWISE RELATING
TO YOUR IMPRISONMENT? YES () NO &®

B. IF YOUR ANSWER TOAIS YES, DESCRIBE THE LAWSUIT IN THE SPACE BELOW.
(IF THERE IS MORE THAN ONE LAWSUIT, DESCRIBE THE ADDITIONAL
LAWSUITS ON ANOTHER PIECE OF PAPER, USING THE SAME OUTLINE.)
1. PARTIES TO THIS PREVIOUS LAWSUIT

PLAINTIFFS;

 

 

 

DEFENDANTS:

 

 

 

2. COURT (F FEDERAL COURT, NAME THE DISTRICT: IF STATE COURT,
NAME THE COUNTY)

 

3. DOCKET NUMBER

 

4. NAME OF THE JUDGE TO WHOM THE CASE WAS ASSIGNED

 

5. DISPOSITION (FOR EXAMPLE, WAS THE CASE DISMISSED? WAS IT
APPEALED? IS IT STILL PENDING?)

 

6. APPROXIMATE DATE OF THE FILING OF THE LAWSUIT

 

7. APPROXIMATE DATE OF THE DISPOSITION

 

2.
Case: 2:20-cv-05917-ALM-CMV Doc #: 1-1 Filed: 11/16/20 Page: 3 of 7 PAGEID #: 6

PLACE OF PRESENT CONFINEMENT

 

A. IS THERE A PRISONER GRIEVANCE PROCEDURE IN THIS INSTITUTION?
YES () NO@

B. DIDYOU PRESENT THEFACTS RELATING TO YOUR COMPLAINT IN THIS STATE
PRISONER GRIEVANCE PROCEDURE? YES () NO (

C. IF YOUR ANSWER IS YES:

1. WHAT STEPS DID YOU TAKE?

 

 

 

2, WHAT WAS THE RESULT?

 

 

 

D. IF YOUR ANSWER Is NO, EXPLAIN WHY NOT.

Ub nos im ZomestabLo Ua Sad

 
  

a
b \) ¥
> IS NO PRISON GRIEVANCE PROCEDURE IN THIS INSTITUTION, DID
YOU COMPLAIN TO PRISON AUTHORITIES? YES J NO ()
F. IF YOUR ANSWER IS YES:

1. WHAT STEPS DID YOU TAKE?

5 Engh tasfolletoNnennt ens

 
 

 

Yasin C \
0 S OO

2. WHAT WAS OR

No Soslits

 
Case: 2:20-cv-05917-ALM-CMV Doc #: 1-1 Filed: 11/16/20 Page: 4 of 7 PAGEID #: 7

DEFENDANTS:

PLACE THE NAME AND ADDRESS OF EACH DEFENDANT YOU LISTED IN THE CAPTION ON
THE FIRST PAGE OF THIS COMPLAINT. THIS FORM IS INVALID UNLESS EACH DEFENDANT
APPEARS WITH FULL ADDRESS FOR PROPER Wai,

, eens ubde ita) Yor i) et al,
NAMES - L NAME PLEASE

 

 

ADDRESS - STREET, CITY, STATE AND ZIP CODE
a

 

 

 

 

 

 

 

 

 

 

IF THERE ARE ADDITIONAL DEFENDANTS, PLEASE CONTINUE LISTING THEM.
Case: 2:20-cv-05917-ALM-CMV Doc #: 1-1 Filed: 11/16/20 Page: 5 of 7 PAGEID #: 8

STATEMENT OF CLAIM

PLEASE WRITE AS BRIEFLY AS POSSIBLE THE FACTS OF YOUR CASE. DESCRIBE HOW EACH
DEFENDANT IS INVOLVED. INCLUDE THE NAME OF ALL PERSONS INVOLVED. GIVE DATES AND

PLACES.
DO NOT GIVE ANY LEGAL ARGUMENTS OR CITE ANY CASES OR STATUTES.

IF YOU HAVE A NUMBER OF DIFFERENT CLAIMS; PLEASE NUMBER AND SET FORTH EACH CLAIM
IN A SEPARATE PARAGRAPH. USE AS MUCH SPACE AS YOU NEED. YOU ARE NOT LIMITED TO THE
PAPERS WE GIVE YOU. ATTACH EXTRA SHEETS THAT DEAL WITH YOUR STATEMENT CLAIM
IMMEDIATELY BEHIND THIS PIECE OF PAPER.

As AN Aaa {ova nad vd
IVOG AQ Ss O0-rA & sick ,

 

 

 

 

 

 

 

 

 

 

 

woe 09 Ord Lacvalen’ >. Che: |
Oe O S AID ODOC Ore, _Wyehs doo

 

 

YAW one ORL) SOTA ALIC. A as
ee ore n Ane “oc Op COLO mosese: oming,
Ot ow... ne, Het tein. . Teanp-ctkye

 

“ES Lathinon, 60 -Co. a Sell ort StoOles
Ne Amb Cv Ga AS stock: OSK 2A NWI fy

Aid 34 Goon Ghpot & d5 Cryo
Fouatd me Lellip ood Moneoherkns me

QOpin, eek: |
ans mort tol Ne) On mo ony bell <kw
Case: 2:20-cv-05917-ALM-CMV Doc #: 1-1 Filed: 11/16/20 Page: 6 of 7 PAGEID #: 9

Called ood T Lei Adoen She
ta \Hed Tp SRat MO.gahos Kad
e cy

Lyi
x Pgeck ee eh cae

OC, CRETE st Ond. Look oF
\\ ase o of Lok Pragpere ened ,
Linon Ane | an yy reece 1

©
a bastaied, PSE t oR
QISo pioDie to ot Side x:
Osme Gack, J
K ea aot all Nor aid
Reet 5S jpowags_ OF 7eC
\wooked INL, a LISAS
TA Nol <0.
Apatene +o Mave zz, Ness
Ane MYO ROANS.

 

 
Case: 2:20-cv-05917-ALM-CMV Doc #: 1-1 Filed: 11/16/20 Page: 7 of 7 PAGEID #: 10

RELIEF

IN THIS SECTION PLEASE STATE (WRITE) BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO
DO FOR YOU. MAKE NO LEGAL ARGUMENT, CITE NO CASES OR STATUTES.

TY Usant the Covet +p
Tne Agen Qaainst Hye
Nb re vet AO <Avel Ded,
D
Cao My oyu ad
Coatinved SNe ATA Anis
_Sss0tt:

 

 

 

   

 

 
 
   

 

 

 

 

 

 

 

 

 

 

SIGNED THIS Qe. DAY OF ..}°
ha thay ia Sn

SIGN. OF PLAINT|FF

 
